           Case 1:18-cr-00179-JSR Document 287 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                 v.                                           No. 18 Cr. 179 (JSR)

 GEORGE JOSEPH,

                        Defendant.


                ORDER DIRECTING THE COMPASSIONATE RELEASE OF
              DEFENDANT GEORGE JOSEPH UNDER 18 U.S.C. § 3582(c)(1)(A)

For the reasons set forth by the Court at a hearing on June 26, 2020;

        IT IS HEREBY ORDERED that defendant George Joseph’s motion for compassionate
release pursuant to 18 U.S.C. § 3582(c)(1)(A) is GRANTED; and it is further

          ORDERED that the defendant’s sentence is hereby reduced to TIME SERVED; and it is
further

       ORDERED that George Joseph be released forthwith from custody of the Bureau of
Prisons; and it is further

         ORDERED that the defendant shall be on supervised release status, with a special
condition of home detention with electronic monitoring, for the remaining portion of his original
term of imprisonment, as calculated by the Bureau of Prisons (“Original Release Date”). The
parties shall submit a letter to the Court within one week of this Order informing the Court of the
final Bureau of Prisons projection of Mr. Joseph’s Original Release Date. The defendant shall
serve this term of home detention at 509 West 155 Street, Apartment 2C, New York, NY 10032;
and it is further

        ORDERED that from Mr. Joseph’s Original Release Date for three years thereafter, Mr.
Joseph shall be subject to all the mandatory conditions, standard conditions, and special
conditions of supervised release from the original judgment and sentence in this case; and it is
further

       ORDERED that upon his release the defendant shall proceed immediately to 509 West
155 Street, Apartment 2C, New York, NY 10032, provided that that location is approved by the
Probation Department of the Southern District of New York, where for 14 days he shall self-
quarantine in a bedroom and remain isolated from other individuals, including members of his
own family, except for medical or emergency personnel in case of emergency; and it is further
         Case 1:18-cr-00179-JSR Document 287 Filed 06/29/20 Page 2 of 2



        ORDERED that Mr. Joseph shall continue to reside at 509 West 155 Street, Apartment
2C, New York, NY 10032 during the term of supervised release, and in no other location without
the permission of the Probation Department of the Southern District of New York; and it is
further

        ORDERED that, within 48 hours of his release, that the defendant shall contact the
Probation Department of the Southern District of New York, and shall follow any instructions
given to him by that Office.

Dated:        New York, New York
              June 29, 2020


                                                   ________________________________
                                                   HONORABLE JED S. RAKOFF
                                                   UNITED STATES DISTRICT JUDGE
